Citation Nr: 0210279	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from April 
12, 1993, to January 10, 1999, and in excess of 70 percent 
from April 1, 1999.  

2.  Entitlement to an effective date, prior to April 1, 1999, 
for the award of a 70 percent rating for PTSD.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) and graft site 
scars of the right thigh with retained foreign bodies (RFBs).  

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the right ulnar styloid, with RFBs.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW and tube insertion scars of the right 
chest, with RFBs.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

The current appeal arose from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO granted entitlement to 
service connection for PTSD with assignment of a 30 percent 
evaluation effective from April 12, 1993, the date of the 
veteran's claim.  The RO also granted entitlement to 
increased (compensable) evaluations of 10 percent for a SFW 
of the right ulnar styloid process, and a SFW and tube 
insertion scars, right lateral chest and right anterior mid 
chest with RFBs.  Service connection for these disorders had 
previously been in effect at a noncompensable rating since 
1971.  The RO also affirmed the 10 percent evaluation for a 
SFW and graft site scars, lateral medial aspect of right 
thigh with RFBs.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which has been 
associated with the claims file.

In February 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In April 1999 the RO granted entitlement to a temporary total 
evaluation pursuant to the criteria of 38 C.F.R. § 4.29 
(2001) based on hospital treatment of PTSD in excess of 
twenty-one days effective from January 11, 1999 through March 
31, 1999, with reinstatement of the prior 30 percent 
evaluation effective April 1, 1999.  

In July 1999 the RO denied entitlement to an effective date, 
prior to January 11, 1999, and extension subsequent to March 
31, 1999 for a temporary total evaluation pursuant to the 
criteria of 38 C.F.R. § 4.29.  A notice of disagreement with 
the above determination was not submitted.

In April 2000, the Board remanded the case to the RO for 
further development and adjudicative actions.  

In April 2001, the RO increased the 30 percent evaluation in 
effect for PTSD to 70 percent, effective July 14, 2000.  The 
10 percent evaluations in effect for the additional issues on 
appeal were confirmed and continued.  

In August 2001 the RO granted an effective date for 
assignment of the 70 percent evaluation for PTSD, retroactive 
to April 1, 1999.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  During the period from April 12, 1993, to January 10, 
1999, PTSD was manifested by complaints of panic attacks and 
irritability, and depressed mood, but there was no suicidal 
or homicidal ideation or delusional thoughts, no visual or 
auditory hallucinations, and his affect was in the normal 
range.  He was alert and oriented times four.  

2.  These manifestations show no more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms demonstrated resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce no more than definite 
industrial impairment.  Additionally, these manifestations 
show occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, sleep impairment, and mild memory loss.  

3.  During the period on and after April 1, 1999, PTSD was 
manifested by mild to moderate depression, sleep impairment, 
uncontrollable anger, and some restriction of affect, but he 
was oriented times four with no visual or auditory 
hallucinations, and his judgment appeared fair.  

4.  These manifestations show no more than severe impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms demonstrated are of such severity and persistence to 
have resulted in no more than severe impairment in the 
ability to obtain and retain employment.  Additionally, these 
manifestations show occupational and social impairment with 
no more than deficiencies in most areas, such as work school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and inability to establish and maintain effective 
relationships.  Total occupational and social impairment is 
not demonstrated.  

5.  The veteran's initial claim of service connection for 
PTSD was received on April 12, 1993.  

6.  An initial rating of 30 percent was assigned for PTSD, 
effective April 12, 1993, by the RO in April 1994.  

7.  A subsequent rating of 70 percent was assigned for the 
veteran's service-connected PTSD, retroactive to April 1, 
1999, by the RO in August 2001.  

8.  It is factually ascertainable that the veteran's service-
connected PTSD was 70 percent disabling, but no more, as of 
April 1, 1999.  

9.  The residuals of a SFW and graft site scars of the right 
thigh with RFBs are manifested by well-healed but tender 
scars, and no more than moderate muscle injury damage.  

10.  The residuals of a SFW of the right ulnar styloid with 
RFBs are manifested by residual healed scarring that is 
tender without evidence of muscle injury.  

11.  The residuals of a SFW and tube insertions of the right 
chest with RFBs are manifested by residual healed scarring 
that is tender without evidence of muscle injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from April 12, 1993, to January 10, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic 
Code (DC) 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; DC 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective November 7, 1996).  

2.  The criteria for an evaluation in excess of 70 percent 
from April 1, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, DC 9411 (effective 
prior to November 7, 1996), 38 C.F.R. § 4.130, DC 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  

3.  The criteria for an effective date, prior to April 1, 
1999, for the award of a 70 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2001).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW and graft site scars of the right 
thigh, with RFBs, have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.73, DC 5315 (1996 & 2001), 4.118, DC 
7804 (2001).  

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the right ulnar styloid, with RFBs, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.73, DC 5307 (1996 & 2001), 4.118, DC 7804 (2001).  

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW and tube insertion scars of the right 
chest, with RFBs, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.73, DC 5321 (1996 & 2001), 4.118, DC 
7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran received multiple fragment wounds to the right 
thigh and chest in 1970 with debridement of wounds and a 
right thoracotomy for a right hemopneumothorax.  He required 
a split thickness skin graft to the right thigh wound.  He 
was treated for recurrent pleural effusion.  Inservice X-rays 
showed metallic foreign bodies scattered over the right chest 
wall and soft tissues in the middle third of the right femur, 
lower end of the right ulna.  

Orthopedic examination showed that tuber insertion of the 
right lower lateral chest and anterior mid-chest and a 
fragment wound scar of the right mid-chest were well-healed 
and not tender.  A 14 cm. longitudinal scar on the lateral 
aspect of the right thigh, slightly posterior, and a 13 cm. 
scar on the medial aspect of the mid-thigh region and a skin 
graft scar just anterior to the lateral scar were noted, but 
they were described as well-healed and not tender.  There was 
slight depression of the medial thigh scar and some slight 
substance loss of the lateral thigh.  There was numbness in 
the lower right thigh in its medial aspect just distal to the 
medial scarred area.  There was a 0.5 scar just lateral to 
and slightly proximal to the ulna styloid boney process on 
the right.  

Service connection for the residuals of the above mentioned 
shrapnel injuries was established upon rating determination 
in October 1971.  A 10 percent rating was established for the 
right thigh disability pursuant to DC 5325 regarding muscle 
injury while noncompensable ratings were established for the 
right ulnar styloid and right chest pursuant to the DC 
pertaining to scars.  

Upon VA examination in August 1974, the veteran complained 
that continual standing in his job as a parking attendant 
caused right leg discomfort.  It was noted that he walked 
without a limp and undressed readily.  His right lower leg 
scars were described as nontender and non-adherent.  The mid-
thigh scar was noted to be depressed with moderate loss of 
muscle mass, Group XIII, with deep tenderness in the scar 
area.  There was hypesthesia on the medial aspect of the 
thigh, distal to the scar.  Sensations of the right lower 
extremity were normal otherwise.  Motions of the right hip, 
knee, ankle, and foot were normal, and the veteran performed 
a full squat and recovered readily.  Motions of the right 
wrist, shoulder, elbow, and hand were also reported as 
normal.  It was noted that the veteran was left-handed.  

On April 12, 1993, the veteran filed a claim for service 
connection for PTSD.  VA records reflect that he was 
hospitalized that month for substance abuse.  He was also 
diagnosed as having PTSD.  

The veteran was examined by VA in July 1993.  At that time, 
active range of motion of all upper extremity joints was 
normal.  There was a scar that was 1/2 inch in diameter on the 
right wrist medial to the ulnar styloid on the dorsum.  
Beneath the scar was a hard mound that was the result of a 
piece of shrapnel that was fixed in this area.  There was 
tenderness to palpation over this area.  When medial 
deviation of the right wrist was twisted the veteran 
complained of pain of the medial wrist in the area of the 
scar and retained fragment.  Strength of the right wrist 
muscle groups was normal.  

Examination of the chest showed two scars that were located 
on the right.  They were described as 1 inch x 3/4 inch.  There 
was one scar that was 1/2 inch by 1/2 inch.  The scars were 
described as adherent to the underlying soft tissues.  There 
was tenderness to palpation of the chest scars.  Breath 
sounds were normal.  The scar of the right mid-thigh was 4 
inches x 1 inch, with indentation to the depth of 3/4 inch and 
with adherence to the underlying soft tissues.  There was 
also thickening of the scar.  The veteran said that it was 
tender to palpation.  There was one scar of the right mid-
thigh laterally, 4 inches by 2 inches with thickening of the 
scar.  Indentation was to a depth of 1 inch with adherence to 
the underlying tissues.  There was tenderness to palpation 
over this scar.  

Active range of motion of the hip, knees, ankles, and toe 
joints was normal.  Sensation was increased over the right 
thigh medially and laterally, and over the entire right knee.  
Strength of the right thigh adductors and extensors was good.  
Strength of all other lower extremity muscle groups was good.  

The veteran underwent a VA psychiatric examination in October 
1993.  He said that he had had multiple jobs since separation 
from service with none lasting over 5 years.  He reported 
nightmares pertaining to being in Vietnam.  He isolated 
himself from others and anxiety at exposure to events that 
symbolized the resemblance of traumatic events during 
service.  He experienced sleeping difficulty and was 
irritable with outbursts of anger.  

There was hypervigilance and exaggerated startle response.  
He denied hallucinations and suicidal or homicidal ideations.  
He was alert and oriented to time, person, and place.  His 
speech was at a normal rate and flow.  There was no 
hyperactivity or mood swings.  His affect was appropriate.  
The examiner opined that the veteran's anxiety could become 
intense enough to interfere with routine tasks and social 
functions.  PTSD was diagnosed.  

Upon VA scar examination in October 1995, the veteran 
reported tenderness and soreness in the areas of the scars, 
and he reported numbness in the area of his right leg in 
association with the scar.  The examiner noted that the 
veteran had four scars in the area of the right chest.  None 
of these scars were greater than 1 inch in size.  All of the 
scars were hyperpigmented.  A larger scar on the right leg 
was described as well-healed and hyperpigmented.  A very 
small scar on the right wrist was also noted.  There were no 
obvious keloid formations of the scars.  There was no 
inflammation or swelling.  There was a depression of the 
right thigh scar.  The examiner noted that no significant 
cosmetic effect was demonstrated as the scars were basically 
hidden or in a covered area.  There was no limitation of 
function associated with the scars.  

Additional VA dermatological examination in October 1995 
showed that the right flank scars were as follows: 2 cm. x .5 
cm., oblong, depressed, 3 mm.; 2 cm. round diameter, not 
appreciably depressed; 3 cm. x .5 cm., slightly raised in 
center.  The right lateral thigh scar was described as 12 cm. 
x 3 cm. at its widest, linear depressed (0.5) scar.  The 
medial thigh scar was described as 11 cm. x 3 cm. at its 
widest, linear depressed (0.5 cm.) scar.  

VA psychiatric examination in November 1995 showed that the 
veteran had feelings of detachment and estrangement from 
others.  He complained of a restricted range of effect, 
difficulties with expressing love, and a reduced interest in 
sex.  He attempted to avoid activities or situations that 
aroused recollections of his time in Vietnam.  He reported 
sleep difficulty, irritability, hypervigilance, and 
exaggerated startle response.  The examiner noted that the 
veteran's complaints were essentially the same as when the 
veteran was previously examined in 1993.  

The veteran noted that since he had completed a substance 
abuse program, he had retained full sobriety from alcohol and 
drugs.  He had reconciled with his wife and had another 
child.  He continued to work in the same job (furniture 
salesman) that he had held for several years, although he 
voiced dissatisfaction with this employment.  A history of 
depression and anxiety associated with PTSD was noted.  He 
had been on medication in the past.  He denied any homicidal 
or suicidal ideation.  

While some test results showed exaggerated responses, the 
examiner felt that they did show that the veteran was of 
average intelligence with good abstract reasoning skills.  
Limited vocabulary skills were indicated.  The examiner felt 
that the veteran did have PTSD, but indicated that the 
condition did not appear to have increased since previous 
examination in 1993.  The veteran's Global Assessment of 
Functioning (GAF) score was 65.  

At a personal hearing in September 1996, the veteran provided 
testimony in support of his claims.  He had been receiving 
state disability since 1996.  He indicated that he was not 
currently employed.  He was seen as an outpatient on a 
monthly basis at a VA facility for his psychiatric problems.  
He was taking Prozac.  He reported difficulty in getting 
along with his family.  He avoided others but attended church 
on occasion.  He reported constant nightmares and intrusive 
thoughts.  He said that he had been recently hospitalized for 
several days due to his psychiatric symptoms.  (The March 
1996 VA hospitalization summary of this stay was subsequently 
submitted and shows treatment for substance abuse as well as 
his PTSD symptoms.)  He also reported pain in numbness in the 
right lower extremity, particularly when attempting to climb 
stairs.  He also reported shortness of breath.  He associated 
these complaints with his scars.  

Additional VA psychiatric examination was conducted in May 
1997.  At that time, the veteran was alert and oriented.  His 
speech flow was normal in rate, volume, and tone.  There was 
no evidence of psychomotor slowing.  

There was also no indication of psychotic thought process to 
include hallucinations, delusions, or other misperceptions of 
reality.  The veteran's answers and explanations during the 
examination showed that his thinking appeared to be 
reasonably logical, organized, and goal directed.  His 
psychiatric symptoms were essentially the same as on previous 
examination reports.  His GAF score was 58.  

VA neurological examination in May 1997 showed probable 
involvement of the medial branch of the anterior femoral 
cutaneous nerve.  No neurological deficits in the right wrist 
and right chest were indicated.  

A November 1997 VA social and industrial survey report 
reflects an opinion that the veteran might be able to deal 
with a part-time job which was not demanding in nature.  The 
social worker noted, however, that the veteran did not feel 
capable of employment.  

Upon VA scar examination in December 1997, there was full 
range of motion of the right hand and wrist with no evidence 
of swelling or deformity.  The right wrist scar was "hardly 
noticeable."  The veteran had full motor strength of both 
upper and lower extremities.  Examination of the lower 
extremities showed no evidence of atrophy of the quadriceps 
with both quads measuring the same.  The right thigh showed a 
scar measuring 3 1/2 inches that was nontender, with no 
evidence of keloid formation.  Similarly, the medial thigh 
showed a scar (4 1/2 inches) that was without keloid formation, 
and it was nontender without evidence of inflammation or 
infection.  Right knee examination was unremarkable other 
than minimal crepitation.  There was no instability.  The 
examiner noted that there was no functional limitation 
associated with scars in the wrist or thigh areas.  Sensory 
examination showed a circumscribed area of decreased light 
touch and pinprick in the vicinity of the right thigh and 
wrist areas.  

Electromyographic (EMG) testing by VA in January 1999 showed 
evidence of possible right ulnar neuropathy at the wrist 
involving motor and sensory fibers.  

A VA clinical psychologist reported in a March 1999 statement 
that the veteran had successfully completed a PTSD program at 
a VA facility that ran from January 1999 through March 1999.  
She felt, however, that the veteran still exhibited fairly 
severe PTSD, and she opined that he was totally disabled and 
unable to function in a work setting.  

In a May 1999 statement, a VA staff psychiatrist noted that 
he had seen the veteran since November 1998.  While the 
veteran had made some improvements in controlling his anger, 
he still was preoccupied with his health.  The examiner 
considered him to be unemployable.  

A psychiatric examination for VA purposes was conducted in 
May 1999.  The veteran reported panic attacks and 
irritability.  Examination showed that his mood was 
depressed.  His affect was in the normal range.  He denied 
any suicidal or homicidal ideation or delusional thoughts.  
He denied any hallucinations.  His thought process was 
characterized by logical associations and an unremarkable 
style.  He was alert and oriented times four.  His estimated 
intelligence and fund of knowledge was average to above 
average.  His insight and judgment were good.  His PTSD was 
described as in partial remission.  His GAF scare was 65.  

The VA clinical psychologist who had provided a statement in 
March 1999 also provided a statement in July 1999, in which 
she noted that the veteran had a permanent and severe 
decrease in work efficiency du to his severe psychiatric 
symptoms.  He was not functioning normally as he was severely 
avoidant of others and felt estrangement for those around 
him.  He had difficulty communicating with his wife and 
children, who had commented on his emotional blunting.  He 
demonstrated this blunted affect virtually all of the time.  
The psychologist noted that the veteran continued to attend 
any anger management control class.  He was depressed most of 
the time.  

A VA psychiatric examination report from July 14, 2000, shows 
that the veteran complained that he had been unable to work 
since February 2000.  He stated that he was troubled by 
feelings of detachment and estrangement from others.  

He also complained of a restricted range of affect with 
difficulty expressing love and reduced interest in sex.  H 
felt alienated from co-workers and had recollections of 
inservice trauma.  Mental status examination showed that he 
was oriented to person, place, and time.  His mood was mild 
to moderately depressed.  There were no speech abnormalities, 
and there was no indication of a thought disorder.  He denied 
visual or auditory hallucinations.  His judgment appeared to 
be fair.  He reported recurrent, intrusive, and distressing 
recollections of inservice events.  He had flashbacks on a 
weekly basis.  He had sleep difficulty.  He isolated himself 
from others.  He described persistent avoidance of stimuli 
associated with trauma such as helicopter noise or diesel 
fumes.  He did not watch war movies.  

The veteran avoided crowds and Asians in particular.  He had 
very few pleasurable activities, but he did watch television 
and occasionally listened to music.  He felt detached from 
others.  The examiner noted that the veteran appeared to have 
a restricted range of affect although he did have some 
affection for his immediate family members.  The examiner 
opined that the veteran's PTSD symptoms appeared to be 
chronic with marked symptoms during the 1990s.  There was no 
indication of impairment of thought process or communication.  
He was hypervigilant, but there was no clear indication of 
delusions or hallucinations.  He had no friendships and had 
had no suicidal or homicidal ideations since achieving 
sobriety in 1995.  The veteran indicated that he had some 
memory loss when he was under stress.  

The examiner found that the veteran's rate and flow of speech 
appeared to be within normal limits.  While there was a 
restricted range of affect and indications of some 
depression, the examiner did not find it consistent with a 
severely depressed mood.  The veteran reported feelings of 
anger and poor impulse control.  There was an indication of 
marked sleep impairment which interfered with daytime 
activities.  The examiner stated that the veteran was unable 
to assume most domestic responsibilities, maintained no 
friendships, and appeared to be unemployable at this time.  
The diagnosis was chronic PTSD.  The veteran's GAF score was 
56.  The examiner opined that the veteran was capable of 
managing his financial affairs.  

A VA scar examination in July 2000 shows there was full and 
normal range of motion of the upper extremities.  Deep tendon 
reflexes were symmetrical and normal, and motor strength was 
normal.  Examination of the right lower extremity showed a 4 
inch long scar with a full thickness skin graft site on the 
right thigh midway between the knee and the hip, and an exit 
wound approximately 1 inch lower than that of the entrance 
wound on the medial aspect of the thigh.  There was 
substantial scarring at both the entrance and exit sites.  
Flexion was limited to 70 degrees by weakness.  Extension, 
medial and lateral rotation of the right thigh were intact.  
No fasciculations or atrophy were noted.  Knee and ankle 
reflexes were intact on the right.  There was no evidence for 
a sensory neuropathy involving the right thigh or right 
buttock musculature.  Gait was within normal limits.  No 
assistive device was needed.  Additional VA scar examination 
in October 2000 reflected similar findings.  

The most recent VA scar examination was conducted in March 
2001.  The elbows flexed to 20 degrees and extended to 180 
degrees.  Forearm pronation and supination were intact 
bilaterally without reduction.  Wrist extension and flexion 
were achievable to 90 degrees bilaterally.  Radial and ulnar 
lateral flexion were achievable to 20 degrees bilaterally.  
Thenar and hypothenar muscle strength was normal as was 
strength of the extensor and flexor digitorum muscles with no 
reduction.  A small punctate scar was noted over the right 
styloid process with some tenderness to palpation.  Minor 
metal fragments were believed to be palpated beneath the 
scar.  Deep tendon reflexes at the elbow and wrists were 
intact and symmetrical.  There was no atrophy or 
fasciculation of any muscle group in the upper limbs.  

Examination of the right lower limb revealed positive 
straight leg raising at 20 degrees characterized by lateral 
right thigh and posterior right buttock pain.  Flexion, 
extension, and lateral rotation of the right hip were reduced 
in all directions to 80 percent of that on the left which was 
deemed normal.  

Tenderness was noted over the scars, but these were described 
as well-healed.  No fasciculation or atrophy of any motor 
group involving the proximal muscles of the right lower limb 
was observed.  

Examination of the chest revealed a right-sided chest tube 
scar and shrapnel fragment scars of the right lateral chest 
and right seventh interspace in the anterior axillary line at 
the site of the chest injury.  Tenderness to palpation was 
noted over these scars.  Chest expansion was normal 
bilaterally and breath sounds were present bilaterally and 
deemed to be normal.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Revised regulations (see below) do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


PTSD

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended on November 7, 1996, during the 
pendency of this appeal.  The United States Court of Appeals 
for Veterans Claims (CAVC) has stated that where the law or 
regulation changes during the pendency of a case, the version 
more favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97.

Prior to November 7, 1996, the schedular criteria for 0, 10, 
30, 50, 70 and 100 percent ratings for psychoneurotic 
disorders were as follows:



There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 0, 10, 30, 50, 70 and 
100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended effective 
November 7, 1996.  According to the applicable rating 
criteria, when evaluating a mental disorder, the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  
In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF score of 65 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia ) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
32 (4th ed.).  

A GAF score of 55 (actually the range of scores from 51 to 
60) is for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  


Earlier Effective Date

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2).

Under the pertinent provisions of 38 C.F.R. § 3.400(r), the 
effective date of an award pursuant to a reopened claim 
(under sections 3.156 and 3.157, among others) is the date of 
receipt of claim or date entitlement arose, whichever is 
later.


SFWs and Scars

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30.235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, DC 5315, reveals no changes in the evaluation granted 
for the classifications of disability from muscle injuries 
(slight, moderate, moderately severe, and severe).

DC 5315 provides evaluations for disability of muscle group 
XV, the Mesial thigh group: (1) Adductor longus; (2) adductor 
brevis; (3) adductor magnus; (4) gracilis.  38 C.F.R. Part 4, 
DC 5315.  

The function of these muscles are as follows: Adduction of 
hip (1, 2, 3, 4); flexion of hip (1,2); and flexion of knee 
(4).  This code provides a noncompensable evaluation for 
slight muscle injury, a 10 percent evaluation for moderate 
muscle injury, a 30 percent evaluation for moderately severe 
muscle injury, and a 40 percent evaluation for severe muscle 
injury.  See 38 C.F.R. 4.73, DC 5314 (2001); 38 C.F.R. 4.73, 
DC 5314 (1996).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and SFWs are evaluated on 
the basis of the velocity, projector and size of the missile 
which inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which result in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38 C.F.R. 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  



A history consistent with a moderate disability would include 
evidence of hospitalization in service or treatment of the 
wound, and complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include entrance, and if 
present, exit scars indicating a short track of missile, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.

A record of cardinal symptoms, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up 
work requirements should be considered.  Objective findings 
should include entrance and exit scars indicating a track of 
a missile through one or more muscle groups.  Objective 
findings should also include indications on palpation of loss 
of deep fascia,- moderate loss of muscle substance, or normal 
firm resistance of muscles compared to a sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of moderately severe loss.  38 
C.F.R. 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and SMRs or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  


Objective findings may include a ragged, depressed and 
inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves). A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. 
4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. 4.55.

The new provisions of 38 C.F.R. 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (DCs 5313 through 
5318).  For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. 4.25.  See 38 
C.F.R. 4.55.

Under the revised 38 C.F.R. 4.56, governing the evaluation of 
muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).



Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro- diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56 (d)(4).  
(Authority: 38 U.S.C. 1155 [29 FR 6718, May 22, 1964, as 
amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 
1997).

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. 4.10, 4.40, 4.45, and 4.59. 




The Board also notes that in DeLuca, supra, the CAVC held 
that, when a DC provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. 4.40 and 
4.45 must also be considered, and that examination must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."

Under DCs 7800 through 7805, scars are rated according to the 
location, type, characteristics, or, if none of the specific 
criteria apply, according to limitation of function of the 
affected part.

DC 7800 pertains to scars located on the head, face, or neck.  
The veteran's service-connected scars are in the facial area.  
Under the applicable code a noncompensable rating 
contemplates disfiguring scars of the head, face, and neck, 
which are no more than slightly disfiguring.  A 10 percent 
rating requires a moderately disfiguring scar.  

A 30 percent raging requires a severely disfiguring scar, 
especially if producing a marked an unsightly deformity of 
eyelids, lips, or auricles.  

A 50 percent rating requires a scar that results in complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  

Under DC 7804, a 10 percent disability rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration.  

DC s7801 and 7802 pertain to scars that result from burns; 
the appellant's scar resulted from a grenade fragment wound.  
DC 7803 provides a 10 percent disability rating for 
superficial scars that are poorly nourished with repeated 
ulceration.  

DC 7805, evaluates scars based on limitation of function of 
the affected part. 38 C.F.R. § 4.118 (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  



The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the 
regulations pertaining to increased compensation for the 
disabilities at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  The RO has complied with the Board's remand 
directives.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (west Supp. 2002); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Initial Disability Rating & Increased Current 
Disability Rating

When the veteran was granted service connection for PTSD upon 
rating decision in April 1994, a 30 percent disability 
evaluation was assigned.  The veteran appealed.  The current 
claim is an original claim placed in appellate status by his 
notice of disagreement taking exception to the initial rating 
award which was effective from April 12, 1993, which was the 
date that he initially filed a claim for service connection 
for PTSD.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. at 9.  On the other hand, where 
entitlement to compensation has already been established, as 
are the claims for increased rating for residuals of SFWs, 
also on appeal, the appellant's disagreement with an assigned 
rating is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  


Under the circumstances regarding the initial rating of 30 
percent for PTSD, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history").  

This obligation was satisfied by the various examinations and 
treatment reports described above, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
generally Fenderson, 12 Vet. App at 119.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA of 2000.  
38 U.S.C.A. § 5107 (West Supp. 2002.)

The Board again observes that the initial disability rating 
for the veteran's PTSD was recently increased to 70 percent 
in the most recent rating determination in August 2001, 
effective April 1, 1999.  As this grant was made effective 
after the date of service connection, the issue of a rating 
in excess of 70 percent from April 1, 1999, to the present 
shall be evaluated following analysis of the initial 
disability evaluation.  

Evidence related to the initial level of severity of the 
veteran's PTSD, i.e., from the date of service connection on 
April 12, 1993, to the date of the grant of an increased 
rating on April 1, 1999, excluding the period of time when he 
was rated temporarily totally disabled on the basis of 
hospitalization, includes a VA psychiatric examination from 
October 1993.  

At that time, the veteran described symptoms associated with 
his PTSD to include sleep disturbance, isolation from others, 
anxiety at exposure to events that symbolized the resemblance 
of traumatic events in service, and irritability with 
outbursts of anger.  He was alert and oriented, and his 
speech was at a normal rate and flow.  There was no 
hyperactivity or mood swings.  His affect was appropriate.  

A subsequently conducted VA psychiatric examination in 
November 1995, a VA social and industrial survey in November 
1997 reflect that the veteran's condition appeared about the 
same during the mid 1990s.  The record shows, however, that 
he was hospitalized in early 1999 where he attended a PTSD 
program.  As indicated earlier, he was assigned a temporary 
total rating for the duration of his stay at the VA facility.  
It was opined in March 1999 by a VA psychologist that the 
veteran continued to have severe PTSD and was unemployable.  
It is also noted that he continued to have significant 
psychiatric symptoms as evidenced by his GAF score in 1995 
and 1999 which were both 65.  As indicated in the criteria 
section above, this score represents "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia ) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Diagnostic and Statistical 
Manual for Mental Disorders (DSM), 32 (4th ed.).  

What the evidence up to this point shows is that the veteran 
exhibited no more than definite impairment in his ability to 
maintain effective relationships and no more than definite 
industrial impairment, at least until his release from the 
hospital in March 1999.  Prior to his hospitalization, the 
evidence reflects that he was able to function satisfactorily 
with routine behavior, even though he had numerous PTSD 
symptoms.  He could take care of himself and had normal 
conversation.  He was oriented.  At this point the evidence 
does not show "considerable" impairment in interpersonal 
and industrial situations as required by the old rating 
criteria.  Moreover, this evidence does not show occupational 
and social impairment to the level of severity to warrant a 
rating in excess of 30 percent under the amended criteria.  

For example, reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, impaired abstract thinking, are 
simply not shown.  38 C.F.R. § 4.132, 4.130, DCs 9400-9411 
(1996 & 2001).  

The Board notes, however, that objective clinical evidence of 
increased severity regarding PTSD was demonstrated at the 
time of release from the VA facility in March 1999.  At that 
time, it was opined by a VA psychologist that the veteran's 
PTSD symptoms remained severe and that he was unemployable.  
It is also noted that upon psychiatric examination in July 
2000, the veteran's GAF score had dropped to 56.  Such a 
score is for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Although the veteran had been found to experience some of the 
criteria contemplated for a rating in excess of 30 percent 
prior to his release from the hospital in March 1999, such as 
mood disturbance and difficulty in establishing effective 
work and social relationships, examination reports did not 
show the presence of severe impairment in his life.  It was 
not clinically evident until the psychologist's March 1999 
statement as to just how severe the veteran's avoidance of 
stimuli affected his daily life.  

Therefore, pursuant to the rating criteria in effect prior to 
November 1996 which are more favorable to the veteran, the 
Board agrees with the RO that an initial 30 percent rating is 
appropriate for the period from April 12, 1993, through March 
31, 1999 (excluding the period of time that the veteran was 
rated temporarily totally disabled due to hospitalization).  
The more detailed, (and, subsequently, more stringent) 
symptoms required by the amended regulations are simply not 
demonstrated at any time in the evidence of record.  

As to an evaluation in excess of 70 percent from April 1, 
1999, the record simply does not reflect that the veteran 
exhibits the symptoms required for a total disability rating.  
For example, while it is clear that he isolates himself from 
others, virtual isolation and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought is simply not shown.  Nor does 
he exhibit gross impairment in thought processes or 
communication, delusion or hallucinations and grossly 
inappropriate behavior.  There is no indication that he is in 
danger of hurting himself or others, and he is not 
disoriented as to time and place.  38 C.F.R. §§ 4.132, 4.130, 
DCs 9400-9411 (1996 & 2001).  

As the Board noted earlier, this claim pertains to the 
initial rating granted by the RO after service connecting 
PTSD.  The veteran has in effect been in receipt of 
"staged" ratings.  The Board finds no basis for changing 
the current rating scheme adopted by the RO.  See Fenderson, 
supra.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  


Earlier Effective Date 

As indicated above, the evidence does not demonstrate that 
the veteran displayed an inability to maintain effective and 
wholesome relationships with others prior to 1999.  The 
evidence shows that he worked in 1995, was not employed at 
time of a personal hearing in 1996, and in 1997, a social and 
industrial survey report includes an opinion that the veteran 
would be able to deal with a part-time job if not demanding 
in nature.  When examined in 1997, he was alert and oriented.  
His speech flow was normal.  There was no indication of a 
psychotic thought process.  His thinking appeared to be 
logical and organized.  The evidence does not reflect that he 
displayed mild to moderate impairment of impulse control 
causing him to be unmotivated.  

As indicated above, it was factually ascertainable when he 
was released from a VA facility in March 1999, that his PTSD 
symptoms had increased, as evidenced by the psychologist's 
statement in March 1999 and by the decrease in his GAF score 
at the time of VA examination in July 2000.  Thus, it was 
concluded that the veteran's PTSD was 70 percent disabling as 
of the date that it was factually ascertainable that his PTSD 
had increased.  The veteran has asserted that the date for 
the award of an increased rating should be granted.  
Specifically, it has been asserted that the effective date 
should be back to when he first filed his claim in 1993.  

The law is clear, however, in circumstances such as those 
presented here.  The effective date for an evaluation of a 
service-connected disability can be the date of the claim or 
the date of factual entitlement, whichever is the later date.  
In this case, that date is clearly, April 1, 1999.  38 C.F.R. 
§ 3.400.  Moreover, in this case, as discussed above, the 
clinical evidence simply does not show that the veteran's 
PTSD symptoms were of the severity to warrant a rating in 
excess of 30 percent prior to his release from the VA 
facility in March 1999, and, as he was awarded a temporary 
total rating through the end of March 1999, the award of a 70 
percent rating is not possible until April 1, 1999.  
Accordingly, given the limited scope of appeal presented as 
to this issue, the Board concludes that an effective date 
earlier than April 1, 1999, for the assignment of a 70 
percent rating for PTSD is not warranted.  


SFW and Graft Site Scars of the Right Thigh with RFBs

As to the SFW and graft site scars of the right thigh, the 
veteran is currently receiving a 10 percent disability 
evaluation under DC 5315, (Muscle Group XV).  The Board has 
considered whether the veteran may be entitled to an 
evaluation in excess of 10 percent under this DC.  See 38 
C.F.R. 4.73, DC 5315.

In order to warrant an evaluation in excess of 10 percent for 
residuals of a SFW to the right thigh under 38 C.F.R. 4.73, 
DC 5315, the evidence must establish that the veteran has 
moderately severe muscle damage to the right thigh.  


As noted above, moderately severe muscle disability must show 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  

This symptomatology as it relates to the veteran's right 
thigh disability is not shown in the medical records.  
Moreover, there are no service records or other evidence 
which show that the veteran was hospitalized for a prolonged 
period for treatment of a wound to his right thigh.  Thus, 
the evidence does not support the grant of an evaluation in 
excess of 10 percent.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 4.40, 4.45; DeLuca, 
supra at 204-7.

In this case, the most recent VA examination in 2001 shows 
that while the veteran complains of pain in the right lower 
extremity, and his range of motion is limited to 80 percent 
of normal, there is no fasciculation or atrophy of any motor 
group involving the proximal muscles of the right lower limb.  
It is also noted that upon VA examination in 2000 there was 
no evidence of a sensory neuropathy involving the right thigh 
or buttock musculature.  It was also noted that the veteran 
walked with a normal gait and without any assistive device.  
Significant limitation of motion or function due to pain, 
fatigue, weakness or lack of endurance from use or during 
flare-ups was not indicated.

Another applicable DC is 7804, (scar, superficial, tender and 
painful on objective demonstration) for scars of the right 
upper thigh, residuals of bullet wounds.  

Based on the evidence of record, the Board must find that any 
functional impairment resulting from the veteran's SFW of the 
right thigh is sufficiently compensated by the 10 percent 
rating currently in effect.  The 10 percent disability 
evaluation under DC 7804 is the maximum allowable evaluation 
under that code.

Scars under DC 7805 are rated on limitation of function of 
the affected part.  In this instance, the VA examination in 
2001 revealed there while flexion, extension, and lateral 
rotation of the right hips were reduced in all directions to 
80 percent, there is no evidence of limitation of function 
attributable solely to the scars on the veteran's right 
thigh,  Thus, there is no basis for a disability rating in 
excess of 10 percent under DC 7805.  

Additionally, the right upper thigh scars have not been 
reported as poorly nourished or repeatedly ulcerated, which 
would warrant a 10 percent evaluation under DC 7803.  In any 
event, as noted above, the veteran is already rated as 10 
percent disabled for the healed residual scars of the right 
upper thigh.  


Residuals of a SFW of the Right Ulnar Styloid with RFBs

The veteran is currently receiving a 10 percent disability 
evaluation under DC 7804, (scar, superficial, tender and 
painful on objective demonstration) for scars of the right 
upper thigh, residuals of bullet wounds.  As noted earlier, 
the 10 percent disability evaluation under this code is the 
maximum allowable evaluation.

Scars under DC 7805 are rated on limitation of function of 
the affected part.  In this instance, the VA examination in 
2000 there was full and normal range of motion of all upper 
extremities.  Deep tendon reflexes were symmetrical and 
normal and motor strength was normal.  In addition, there was 
no evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement or ankylosis.  

The report of the veteran's March 2001 examination described 
the scar of the veteran's right styloid as a small punctate 
scar with some tenderness to palpation.  Minor metal 
fragments were believed to be palpated beneath the scar.  
There was no tendon, bone, joint or nerve damage associated 
with the wound.  The examiner noted that deep tendon reflexes 
at the elbow and wrists were intact and symmetrical, and that 
there was no atrophy or fasciculation of any muscle group in 
the upper limbs.  Thenar and hypothenar muscle strength was 
normal as was strength of the extensor and flexor digitorum 
muscles with no reduction.  Thus, the Board concludes that 
since there is no evidence of pain, tenderness, ulceration or 
limitation of function attributable solely to any right ulnar 
styloid scar, and there is no basis for a disability rating 
in excess of 10 percent under DC 7805.

Additionally, the right ulnar styloid scar has not been 
reported as poorly nourished or repeatedly ulcerated, which 
would warrant a 10 percent evaluation under DC 7803.  In any 
event, as noted above, the veteran is already rated as 10 
percent disabled for the residual scar of the right ulnar 
styloid under DC 7804 which contemplates tenderness and pain 
on objective demonstration.

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 10 percent under DC 5307, which 
applies to muscle group VII (the forearm and hand).  See 38 
C.F.R. 4.73, DC 5307.

In order to warrant an evaluation in excess of 10 percent for 
residuals of SFW to the right ulnar styloid under 38 C.F.R. 
4.73, DC 5307, the evidence must establish that the veteran 
has moderately severe muscle damage.  

As noted above, moderately severe muscle disability must show 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  This 
symptomatology as it relates to the veteran's right ulnar 
styloid disability is not shown in the medical records.  

Moreover, there are no service records or other evidence 
which show that the veteran was hospitalized for a prolonged 
period for treatment of a wound to his right ulnar styloid.  
Thus, the evidence does not support the grant of an 
evaluation in excess of 10 percent.

As to DeLuca, supra considerations, an additional rating 
pursuant to 4.40, 4.59, and the holding in DeLuca is not for 
application because the veteran's disability evaluation is 
not predicated on loss of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Moreover, the VA examinations in 2000 and 2001 revealed 
little, if any, limitation of motion of the elbows or wrists, 
and there were no symptoms of pain, activity limited by 
fatigue, or inability to move the joint through a portion of 
its range and there was no interference with daily 
activities.  Muscle strength was good, and there was no loss 
of muscle function.  There was no limitation of motion or 
function due to pain, fatigue, weakness or lack of endurance 
from use or during flare-ups.


SFW and Tube Insertion Scars of the Right Chest with RFBs

As above when discussing the veteran's right ulnar styloid 
scars, he is currently rated as 10 percent disabled pursuant 
to DC 7804, (scar, superficial, tender and painful on 
objective demonstration).  Based on the evidence of record, 
the Board must find that any functional impairment resulting 
from the veteran's SFW of the chest is sufficiently 
compensated by the 10 percent rating currently in effect.  
Once again, it is pointed that the 10 percent disability 
evaluation under DC 7804 is the maximum allowable evaluation 
under that code.

As to rating the veteran right chest scars under DC 7805 
regarding limitation of function of the affected part, it 
noted that the evidence of record does not reflect evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement associated with the veteran's chest scars. 

The report of the veteran's March 2001 VA examination 
revealed that the veteran had a right-sided chest tube scar 
and shrapnel fragment scars of the right lateral chest and 
right seventh interspace in the anterior axillary line at the 
site of the chest injury.  Chest expansion was normal, and 
breath sounds were present and normal.  Tenderness to 
palpation was reported by the veteran.  Thus, the Board 
concludes that the veteran is adequately compensated under DC 
7804 by the rating in effect as limitation of function 
attributable solely to chest scar is not evidenced.  

Additionally, the right chest scars have not been reported as 
poorly nourished or repeatedly ulcerated, which would warrant 
a 10 percent evaluation under DC 7803.  In any event, as 
noted above, the veteran is already rated as 10 percent 
disabled for the residual scars of the right chest under DC 
7804 which contemplates tenderness and pain on objective 
demonstration.

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 10 percent under DC 5321, which 
applies to muscle group XXI (muscles of respiration).  See 38 
C.F.R. 4.73, DC 5307.

In order to warrant an evaluation in excess of 10 percent for 
residuals of a SFW to the right chest under this code, the 
evidence must establish that the veteran has moderately 
severe muscle damage.  As noted above, moderately severe 
muscle disability must show a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  See 
38 C.F.R. 4.56.  This symptomatology as it relates to the 
veteran's right chest is not shown in the medical records.  
Moreover, there are no service records or other evidence 
which show that the veteran was hospitalized for a prolonged 
period for treatment of a wound to his chest.  Thus, the 
evidence does not support the grant of an evaluation in 
excess of 10 percent.

In this instance, an additional rating pursuant to 4.40, 
4.59, and the holding in DeLuca, supra, is not for 
application because the veteran's disability evaluation is 
not predicated on loss of motion.  See Johnson, supra.  

Moreover, the VA examinations in 2000 and 2001 revealed there 
were no symptoms of pain, activity limited by fatigue or 
inability to breathe normally.  No interference with daily 
activities due to chest scars was indicated. 


Extraschedular Consideration and Reasonable Doubt

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from April 1, 1999, to January 10, 1999, and in 
excess of 70 percent from April 1, 1999, is denied.  

Entitlement to an effective date, prior to April 1, 1999, for 
the assignment of a 70 percent rating for PTSD is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) and graft site 
scars of the right thigh, with retained foreign bodies (RFBs) 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the right ulnar styloid, with RFBs is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW and tube insertion scars of the right 
chest, with RFBs is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

